Citation Nr: 1035986	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  03-05 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, to include as due to herbicide (Agent Orange) exposure.   


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from January 1960 to 
August 1963 and from November 1963 to November 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) is 
from a July 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his March 
2003 substantive appeal (VA Form 9).  However, he failed to 
report for the hearing scheduled in August 2006.  He has not 
explained his absence or requested to reschedule the hearing.  
Therefore, the Board hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).

This case previously reached the Board in February 2009.  At that 
time, the Board issued a decision denying the current claim on 
appeal.  The Veteran appealed this decision to the U. S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a March 2010 
Order and Joint Motion, the Court vacated the Board's decision 
and remanded the claim due to the Board's failure to meet the 
duty to assist under 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009).  The case has been returned to the Board and is again 
ready for appellate action.

The appeal is REMANDED to the RO in Atlanta, Georgia.  VA will 
notify the appellant if further action is required.


REMAND

First, per the Court's March 2010 Order and Joint Motion for 
Remand, a remand is required for VA to secure the full deck logs 
of the USS Higbee from August 1968 to November 1969.  The claims 
folder at present only contains partial deck logs of the USS 
Higbee dated in March and April of 1969.  Although the Veteran 
does not contend that he actually disembarked from the USS Higbee 
in order to go ashore, he still believes his service involved 
visitation in the Republic of Vietnam because the ship was 
deployed and anchored in the bays, seas, and rivers immediately 
adjacent to areas sprayed by Agent Orange in Vietnam.  See his 
May 2002 letter; March 2003 Substantive Appeal; and September 
2006 statement.  Since verification of any in-country Vietnam 
service is crucial to establishing service connection for 
prostate cancer due to presumed Agent Orange exposure, the RO 
should contact the National Archives and Records Administration 
(NARA) and request it provide copies of the full deck logs for 
the USS Higbee dated from August 1968 to November 1969.  

Second, the RO should contact the National Personnel Records 
Center (NPRC) to determine whether the Veteran had service on the 
landmass of the Republic of Vietnam or in its inland waterways 
from August 1968 to November 1969.   

Third, the RO should contact the U.S. Army Joint Services and 
Research Center (JSRRC) (formerly known as USASCURR) and ask if 
there is evidence of (a) in-service herbicide exposure for the 
Veteran or (b) service on the landmass of the Republic of Vietnam 
or (c) service in its inland waterways from August 1968 to 
November 1969.  

Accordingly, the case is REMANDED for the following action:

1.  Contact NARA located at the Modern 
Military Branch, National Archives, 8601 
Adelphi Road, College Park, MD 20740 and 
request it provide copies of the deck logs 
for the USS Higbee from August 1968 to 
November 1969.  This request is for purposes 
of determining whether the USS Higbee was 
deployed and anchored in the bays, seas, and 
rivers of Vietnam while the Veteran was on 
board.  If no records are available, a 
response to that effect is required and 
should be documented in the file and the 
Veteran appropriately notified.  

2.  Ask the NPRC to indicate whether the 
Veteran had service on the landmass of the 
Republic of Vietnam or in its inland 
waterways from August 1968 to November 1969.  

3.  After securing the above deck logs, send 
them to the JSRRC and ask the JSRRC if there 
is any evidence of (a) in-service herbicide 
exposure for the Veteran or (b) service on 
the landmass of the Republic of Vietnam or 
(c) service in its inland waterways from 
August 1968 to November 1969.  

4.  Then, after securing the above records, 
readjudicate his claim.  If the claim is not 
granted to his satisfaction, send him and his 
attorney a supplemental statement of the case 
and give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



